Citation Nr: 0623100	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-43 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for periodontal disease for 
compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Procedural history

By the March 2003 rating decision, the RO denied service 
connection for periodontal disease for compensation purposes.  
A notice of disagreement (NOD) was received in June 2003, 
which specifically referred to the March 2003 rating 
decision.  A statement of the case (SOC) was promulgated on 
the denial of service connection for compensation purposes in 
October 2004, and a VA Form 9 [Appeal to the Board] was 
received in December 2004.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2005.  A transcript 
of this hearing has been associated with his VA claims 
folder.

Issues not on appeal

Service connection for dental trauma

In the March 2003 rating decision's, service connection was 
denied for tooth injury.  However, in a subsequent September 
2003 rating decision, service connection was established for 
dental treatment purposes for tooth number 10, based upon in-
service trauma.  Thereafter, in a January 2004 statement 
submitted by the veteran's accredited representative, it was 
reported, in pertinent part, that he was satisfied with the 
rating for tooth number 10.

Service connection for periodontal disease for treatment 
purposes

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In an 
April 2003 statement from the veteran's former 
representative, it was asserted that he was seeking service 
connection for periodontal disease for treatment purposes.   
Service connection was subsequently denied for periodontal 
disease for dental treatment purposes by the September 2003 
rating decision.  

The RO sent a memorandum to the veteran's current 
representative in December 2003 which noted the veteran had a 
right to disagree with the September 2003 rating decision 
which denied service connection for periodontal disease for 
treatment purposes.  No NOD was subsequently filed as to the 
September 2003 RO rating action, and accordingly no SOC was 
issued.  A December 2004 statement from the veteran's 
representative identified the issue on appeal as service 
connection for compensation purposes.  The issue of 
entitlement to service connection for periodontal disease for 
treatment purposes is therefore not currently on appeal.  

To the extent the veteran contended at his April 2005 hearing 
that he was seeking service connection for treatment 
purposes, this amounts to an application to reopen the 
previously denied claim.  Accordingly, the issue is referred 
to the RO for appropriate action.  The Board intimates no 
opinion, legal or factual, as to the ultimate outcome of such 
claim.


FINDINGS OF FACT

The veteran's periodontal disease does not constitute a 
disability for VA compensation purposes.

CONCLUSION OF LAW

Service connection cannot be established for the veteran's 
periodontal disease for compensation purposes.  38 U.S.C.A. § 
1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for periodontal 
disease for compensation purposes.  As has been discussed in 
the Introduction, the issue of entitlement to service 
connection for periodontal disease for treatment purposes is 
not presently in appellate status.  

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that the claim must 
be denied as a matter of law.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

This case deals with the issue of whether VA regulations 
allow for the establishment of service connection for 
periodontal disease for compensation purposes.  The pertinent 
facts in this case are not in dispute; application of 
pertinent provisions of the law and regulations will 
determine the outcome.  The Board finds that no amount of 
additional evidentiary development would change the outcome 
of this case, and therefore the provisions of the VCAA are 
not applicable.   

The Board also observes that even if the VCAA were applicable 
to this case, its applicable mandates and implementing 
regulations have been met.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].  

With respect to the duty to notify, the veteran was sent 
letters in May and July 2004 which specifically referred to 
the issue of service connection for periodontal disease, and 
satisfied VA's duty to notify under the VCAA.  The May 2004 
letter summarized the basic criteria for establishing service 
connection, and that VA would provide a medical examination 
or get a medical opinion is it was deemed necessary to make a 
decision on his claim.  Both letters contained language to 
the effect that VA would obtain records from any Federal 
Agency, as well as request records from private sources, but 
that it was ultimately the veteran's responsibility to 
receive the requested records.  These letters also informed 
the veteran that he had to identify any relevant records, as 
well as provide any necessary release.  Finally, the May 2004 
letter also informed the veteran that that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know," and that "[i]f you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
her claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
her and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

Regarding the duty to assist, the RO obtained the veteran's 
service medical records, as well as post-service medical 
records; he has not identified the existence of any relevant 
evidence that has not been obtained or requested.  

No examination is warranted, as the post-service medical 
evidence confirms that the veteran underwent dental surgery 
in May 1991 for periodontal disease; i.e., the medical 
evidence confirms the existence of the claimed dental 
condition, which, by law, is not a disability for VA 
compensation purposes.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran was provided with ample opportunity to 
submit evidence and argument in support of his claim, to 
include at the April 2005 hearing.  He has been, and still 
is, represented by an accredited representative who has 
indicated familiarity with the law and the facts of this 
case.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
veteran's claim.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. 
§ 17.161.  The rating activity will consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the veteran was interned 
as a prisoner of war.  38 C.F.R. § 3.381(a) and (b) (2005).

Analysis

The veteran seeks service connection for periodontal disease 
for compensation purposes.  He acknowledges that he was not 
treated for this condition while on active duty, but contends 
that he never received a dental check-up prior to his 
discharge, that he was ordered to go to VA to get his dental 
examination for getting out, and that he was diagnosed with 
severe periodontal disease at that time.  

As was alluded to above, post-service medical evidence 
indicates the veteran has periodontal disease.  The matter of 
whether such existed during service, as the veteran contends, 
is moot, however, because the law does not allow for service 
connection of periodontal disease for compensation purposes 
in any event.  
As detailed above, the regulations governing dental claims 
make a fundamental distinction between "replaceable missing 
teeth" or periodontal disease, and teeth lost as a result of 
"loss of substance of body of maxilla or mandible."  See 
Simington v. West, 11 Vet. App. 41 (1998).  Only the latter 
are to be considered disabling for purposes of service 
connected compensation.  

Simply put, under the applicable law and regulations, 
periodontal disease does not constitute a disability for VA 
compensation purposes.  The law is clear that in the absence 
of a disability, VA benefits cannot be granted. See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).   

In short, service connection cannot be established for 
periodontal disease as a matter of law.  Consequently, the 
benefit sought on appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for periodontal disease for 
compensation purposes is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


